Case 1:17-cv-02223-RM-SKC Document 90 Filed 05/08/20 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                             U.S. Magistrate Judge S. Kato Crews


  Civil Action No.: 1:17-CV-02223-RM-SKC

  COLORADO DEPARTMENT OF PUBLIC HEALTH AND ENVIRONMENT,
  HAZARDOUS MATERIALS AND WASTE MANAGEMENT DIVISION,

         Plaintiff,

  v.

  UNITED STATES OF AMERICA,
  UNITED STATES DEPARTMENT OF THE ARMY,
  UNITED STATES FISH AND WILDLIFE SERVICE, and
  SHELL OIL COMPANY,

         Defendants.


                      ORDER DENYING IN PART JOINT MOTION FOR STAY


         This Order addresses the Parties’ Joint Motion for Stay [#87] (“Motion”). For the

  reasons set forth below, the Motion is DENIED IN PART.

         The Parties request a 90-day stay of this action due to difficulties completing

  discovery under the various restrictions in response to the COVID-19 pandemic. [See

  generally #87.] The Parties have two primary concerns: (1) the pandemic has hindered

  the completion and review of discovery responses and document disclosures; and (2)

  “preparing for depositions under current conditions will be more time consuming and less

  efficient” than before. [Id. at p. 2.]

         Nevertheless, the Parties have continued their discovery efforts—specifically,

  serving and responding to written discovery requests—where possible. [Id. at pp. 3-4.]

                                             1
Case 1:17-cv-02223-RM-SKC Document 90 Filed 05/08/20 USDC Colorado Page 2 of 3




  Their review of document disclosures has been slowed as they adjust to working from

  home, and [t]he vast majority of documents . . . have not yet been collected or produced.”

  [Id. at p. 4.] The latter will require physical access to offices that is impractical, if not

  impossible, at this time. [See id. at p. 2.] The Parties argue that a stay will “allow time for

  conditions to improve and for the many restrictions presently in place to be relaxed.” [Id.

  at p. 4.] They claim a stay will also allow them to assess “the best ways to ensure the

  case can proceed when the stay is lifted, even if restrictions due to the pandemic remain.”

  [Id.]

          The Court has carefully considered the Parties’ request, and it is empathetic to

  counsels’ plight of conducting discovery amid a pandemic. However, the uncertainty

  around whether or when current conditions will be significantly changed does not

  constitute good cause for a 90-day stay. It could be that pandemic-restrictions will soon

  be lifted such that typical discovery processes may resume. Or the opposite may be true.

  If the opposite is true, then a 90-day stay may be for naught and may only prove an

  unnecessary delay of these proceedings.

          This case has been pending since September 14, 2017, and the Parties have yet

  to complete written discovery. The interests of justice and the Court’s consideration of its

  obligations under Fed. R. Civ. P. 1 weighs against a 90-day stay. That said, good cause

  does exist for modifying the scheduling order to extend pending deadlines in light of the

  issues raised by the Parties. The Court finds extending those deadlines by 60 days is

  appropriate.




                                                2
Case 1:17-cv-02223-RM-SKC Document 90 Filed 05/08/20 USDC Colorado Page 3 of 3




         Accordingly, IT IS ORDERED that the Motion to Stay is DENIED IN PART to the

  extent it seeks a 90-day stay, and GRANTED IN PART to the extent it seeks an extension

  of deadlines. IT IS FURTHER ORDERED that the Scheduling Order is modified to allow

  for an extension of case deadlines, as follows:

         Last Day to Serve Written Discovery:            July 14, 2020;

         Rebuttal Expert Disclosure Deadline:            October 2, 2020;

         Close of Fact and Expert Discovery;             October 20, 2020;

         Dispositive Motions Deadline:                   December 8, 2020;

         Submission of Final Pretrial Order:             February 4, 2021; and

         Telephonic Final Pretrial Conference:           February 11, 2021 at 11:00 AM in

  Courtroom C201 before Magistrate Judge S. Kato Crews. The Parties shall attend by

  initiating a joint conference call amongst themselves prior to calling Chambers at the time

  of the hearing.

         IT IS FURTHER ORDERED that the Parties shall submit a Joint Status Report on

  July 3, 2020. The Joint Status Report shall update the Court on the Parties’ discovery

  efforts.



  DATED: May 8, 2020

                                                         BY THE COURT:

                                                         __________________________
                                                          S. Kato Crews
                                                          United States Magistrate Judge




                                               3
